                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 THOMAS D. HARRIS,

        Plaintiff,                                            ORDER
 v.
                                                             15-cv-397
 BRIAN SCHALLER, et al.                                      App. No. 19-3124

        Defendants.


       Plaintiff Thomas D. Harris has filed a notice of appeal in this case. To date, however,

plaintiff has not paid the appellate docketing fee. Although plaintiff has filed a motion for

leave to proceed without payment of the appellate filing fee, plaintiff neglected to include a

certified trust fund account statement (or institutional equivalent) as required by the federal

in forma pauperis statute, 28 U.S.C. § 1915(a)(2). Accordingly, the court cannot consider

plaintiff’s motion at this time.




                                           ORDER

       IT IS ORDERED that plaintiff Thomas D. Harris may have until November 27, 2019

to either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28

U.S.C. § 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                       Entered this 6th day of November, 2019.


                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
